                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:18CR311

        vs.
                                                         MEMORANDUM AND ORDER
MARCO A. AVALOS,

                      Defendant.


       This matter is before the Court on the Findings and Recommendation (F&R), ECF

No. 26, issued by Magistrate Judge Michael D. Nelson, recommending that the Motion to

Suppress, ECF No. 15, filed by the Defendant, Marco A. Avalos, be granted in part.

Avalos filed an Objection to the Findings and Recommendation, ECF No. 27, as allowed

by 28 U.S.C. § 636(b)(1)(C) and NECrimR 59.2(a). The Government filed a Notice of

Adoption of the Magistrate Judge’s F&R, ECF No. 29. For the reasons set forth below,

the F&R will be adopted.

                                      BACKGROUND

       Avalos does not directly object to the Magistrate Judge’s factual findings. Having

reviewed the record, the Court adopts and incorporates those findings.            By way of

summary, on October 25, 2018, Creighton University public safety officers responded to

a call from a female student on campus. The student reported that a man cat-called her

and attempted to enter her residence hall. Using the student’s description, public safety

officers located Avalos and stopped him to “ban and bar” him from campus. Avalos

resisted when the officers attempted to stop him, and, after a struggle, he fell to the ground

and dropped a concealed handgun. When public safety officers saw the weapon, they
called 911 to inform the Omaha Police Department (OPD). The public safety officers then

handcuffed Avalos and waited for OPD officers to arrive.

       Upon arrival, an OPD officer patted down Avalos and asked him if he had “anything

else” on him. Avalos told the officer “I have dope.” Ex. 2, at 1:30-1:59. As a result of the

pat down, OPD officers recovered drug paraphernalia and a brown powder substance.

After discovering the brown powder substance, an OPD officer asked Avalos what the

substance was, and Avalos told the officer it was “crystal.” Ex. 2, at 19:36; TR. 31-32.

       Avalos was charged in a single-count indictment with being a felon in possession

of a firearm. Indictment, ECF No. 1. Avalos seeks to suppress evidence obtained on

October 25, 2018. Avalos argues that (1) Creighton University public safety officers

lacked reasonable suspicion of criminal activity to stop him, and (2) OPD officers

conducted a custodial interrogation without advising Avalos of his Miranda rights. The

Magistrate Judge concluded that Creighton public safety officers were not agents of the

Government and the Fourth Amendment did not apply to the initial stop. The Magistrate

Judge also concluded that the OPD officer’s question about whether Avalos had “anything

else” on him was permissible for officer safety, but the officer’s question about the nature

of the brown powder substance was part of a custodial interrogation.

                                STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(C), the Court must make a de novo determination of

those portions of the findings and recommendation to which a Defendant has objected.

The Court may accept, reject, or modify, in whole or in part, the Magistrate Judge's

findings or recommendation. The Court may also receive further evidence or remand the

matter to the Magistrate Judge with instructions.

                                             2
                                        DISCUSSION

I. Applicability of Fourth Amendment to Public Safety Officers

       Avalos’s objection focuses on the Magistrate Judge’s conclusion that Creighton

University public safety officers are not subject to the requirements of the Fourth

Amendment. The Fourth Amendment protects “against unreasonable searches and

seizures.” U.S. Const. amend. IV. However, “this protection extends only to actions

undertaken by government officials or those acting at their direction.” United States v.

Highbull, 894 F.3d 988, 991 (8th Cir. 2018), reh'g denied (Jan. 11, 2019). “‘[T]he Fourth

Amendment does not apply to a search or seizure, even an arbitrary one, effected by a

private party on his own initiative’ but it does ‘protect against such intrusions if the private

party acted as an instrument or agent of the Government.’” Id. at 991-92 (quoting Skinner

v. Ry. Labor Execs.' Ass'n, 489 U.S. 602, 613-14 (1989)).

       “Whether a private party should be deemed an agent or instrument of the

government for Fourth Amendment purposes necessarily turns on the degree of the

government's participation in the private party's activities, a question that can only be

resolved in light of all the circumstances.” United States v. Wiest, 596 F.3d 906, 910 (8th

Cir. 2010) (quoting Skinner, 489 U.S. at 614). To evaluate an agency relationship in the

Fourth Amendment context, courts consider three factors: “[1] whether the government

had knowledge of and acquiesced in the intrusive conduct; [2] whether the citizen

intended to assist law enforcement or instead acted to further his own purposes; and [3]

whether the citizen acted at the government's request.” Highbull, 894 F.3d at 992 (quoting

Wiest, 596 F.3d at 910). Avalos “bears the burden of proving by a preponderance of the

evidence that a private party acted as a government agent.” Id.

                                               3
       None of the listed factors demonstrates an agency relationship between Creighton

public safety officers and the OPD. First, no evidence shows that OPD or any government

agency knew of the public safety officers’ intention to stop Avalos, nor is there evidence

that any agency acquiesced to the stop. The second factor also weighs against a finding

of agency. The public safety officers testified that they stopped Avalos to ban him from

campus. See Tr. 9-11, ECF No. 25. They intended to act for the benefit Creighton

University, not to assist law enforcement. The third factor also weighs against a finding

of agency. Avalos acknowledges that OPD did not specifically request Creighton public

safety officers to stop him, nor is there evidence that OPD officers encourage such stops.

Accordingly, none of the factors weighs in favor of finding an agency relationship.

       Although Avalos does not directly address any of the factors, he nevertheless

argues that “it is obvious that the Omaha Police Department and the Creighton University

public safety officers work closely together” and that the public safety officers were “acting

as police officers.” ECF No. 28 at 2, PageID.104. The Eighth Circuit rejected a similar

argument in United States v. Gonzalez, 781 F.3d 422, 427 (8th Cir. 2015). In Gonzalez,

the defendant argued that UPS employees opening a suspicious package “operated as

‘de facto’ government agents because UPS had a close and ongoing relationship with

law enforcement and because the employees opened the package not based on UPS

policy but based on a desire to aid police in uncovering illegal activity.” Id. The court

rejected that argument, reasoning that the defendant pointed to no evidence of a close

and ongoing relationship between UPS and law enforcement and no evidence that police

directed UPS to open the package. The court further reasoned that UPS employees were



                                              4
motivated by safety concerns and contacted police only after they made the independent

decision to search a suspicious package. Id. at 427-28.

       Similarly, in this case, there is no evidence of a close, ongoing relationship

between OPD and Creighton public safety. While the two entities may interact frequently

due to the nature of the public safety officers’ role in providing security for Creighton

University and its students and faculty, no evidence suggests that OPD directed such

public safety officers to stop and detain Avalos or encouraged such action to prevent

crime. The public safety officers consistently testified that they stopped Avalos solely to

ban and bar him from campus. They called 911 only after they made the independent

decision to confront him and only after the weapon fell from his possession. Accordingly,

there is no evidence that OPD and the public safety officers were acting closely together

or that the public safety officers had any agency relationship with OPD.

II. Custodial Interrogation

       Avalos relies on his previous brief to argue that the OPD officers’ questioning

violated his Miranda rights. Due to the presence of the weapon, the Magistrate Judge

concluded that officer safety justified the pat down and the question about whether Avalos

had “anything else” on him. The Court has reviewed the arguments and adopts the

Magistrate Judge’s reasoning with respect to these actions.

       The Magistrate Judge concluded that the OPD officer’s question about the brown

power substance was not based on officer safety, but was an inquiry likely meant to lead

to an incriminating response. The Government does not object to this conclusion and

adopted the Magistrate Judge’s conclusions and recommendation. See Notice, ECF No.



                                            5
29. The Court, having reviewed the record, concludes the Magistrate Judge’s F&R should

be adopted.

                                    CONCLUSION

      For the reasons discussed, the Findings and Recommendation will be adopted,

and the Motion to Suppress will be granted in part.

      IT IS ORDERED:

      1.      The Findings and Recommendation, ECF No. 26, are adopted in their

              entirety;

      2.      The Motion to Suppress filed by Defendant Marco Avalos, ECF No. 15, is

              granted in part, consistent with this Memorandum and Order and the

              Findings and Recommendation; and

      3.      The Objection to the Findings and Recommendation, ECF No. 27, is

              overruled.

       Dated this 30th day of May 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                           6
